Citation Nr: 0429267	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation for postoperative 
residuals, right knee disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to an 
increased evaluation for a right knee disability.  The 
veteran currently resides within the jurisdiction of the RO 
in Winston-Salem, North Carolina.

In March 2002, the veteran requested a Travel Board hearing.  
The hearing was scheduled for June 2004, but the veteran 
cancelled it in May 2004.

In a December 2002 rating decision, the RO increased a 10 
percent rating which had been in effect for his right knee 
disorder to 20 percent.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the service medical records shows that the 
veteran underwent arthroscopic partial lateral meniscectomy 
in October 1991 and in March 1992, the veteran underwent 
arthroscopy followed by arthroscopic partial medial and 
lateral menisectomies, and anterior cruciate ligament 
reconstruction.  In December 1993, the veteran underwent an 
arthroscopic debridement for an osteochondral defect.  

The veteran's right knee disability has been evaluated under 
Diagnostic Code 5257.  Diagnostic Code 5257 provides for the 
evaluation of other impairment of the knee, including 
recurrent subluxation or lateral instability.  When slight a 
rating of 10 percent is provided. When moderate a rating of 
20 percent is provided. When severe, a rating of 30 percent 
is warranted.  The veteran is also service connected for 
arthritis of the right knee.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.

A January 1999 VA outpatient report shows that the veteran 
complained that his right knee was giving way.  He has also 
reported licking.  The most recent VA examination showed that 
the drawer sign was positive.  Weakness in the right knee was 
also reported.  As such, the Board finds that another 
examination is warranted to determine whether separate 
ratings are warranted for the arthritis and under Diagnostic 
Code 5257.


In light of the foregoing, the case is remanded to the RO for 
the following action:

1.The RO is requested to ask the veteran 
to identify all VA and non-VA health care 
providers that have treated him for a 
right knee disability since May 2002. 
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected right knee disability.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.

All indicated tests should be performed, 
to include range of motion studies.  The 
examiner is requested to indicate the 
presence or absence of instability or 
subluxation.  If instability or 
subluxation is found the examiner is 
requested to render an opinion as to 
whether the instability and/or 
subluxation is mild moderate or severe.

The examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-ups or extended use. 

3.  Thereafter the RO should readjudicate 
the veteran's claim to include whether a 
separate evaluations are warranted for 
the arthritis of the left knee and 
instability if the left knee. If the 
benefit sought is not granted the RO 
should furnish the veteran and his 
representative supplemental statement of 
the case, and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




